IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-18-00256-CR

                             IN RE CHRISTOPHER L. ATHEY


                                        Original Proceeding



                                MEMORANDUM OPINION

        Relator’s petition for writ of mandamus is denied.1 Relator’s motion for leave to

file his petition for writ of mandamus is dismissed as moot. See TEX. R. APP. P. 52, Notes

and Comments (“The requirement of a motion for leave in original proceedings is

repealed.”).




1
 The petition for writ of mandamus has several procedural deficiencies. It does not include the certification
required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It also lacks a record. See id.
52.7. It also lacks a proper proof of service; a copy of all documents presented to the Court must be served
on all parties (i.e., the trial court judge and the State through the district attorney in this proceeding) and
must contain proof of service. See id. 9.5, 52.2. Because of our disposition and to expedite it, we will
implement Rule 2 and suspend these rules in this proceeding only. See id. 2.
                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed August 22, 2018
Do not publish
[OT06]




In re Athey                                                  Page 2